Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 9, 2021

                                     No. 04-21-00098-CR

                                      Isaac CARDENAS,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR10269
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
        Appellant’s brief was due May 20, 2021. On June 4, 2021, appellant’s counsel filed the
brief and a motion for extension of time in which to file the brief. The motion is GRANTED.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court